                                           Case 4:20-cv-03505-PJH Document 5 Filed 05/26/20 Page 1 of 3




                                  1                                   UNITED STATES DISTRICT COURT

                                  2                                  NORTHERN DISTRICT OF CALIFORNIA

                                  3

                                  4      KERRI L JAMES,
                                                                                         Case No. 20-cv-03505-PJH
                                  5                     Plaintiff,

                                  6               v.                                     ORDER DIRECTING PARTIES TO
                                                                                         FILE CONSENT OR DECLINATION TO
                                  7      ANDREW SAUL, COMMISSIONER OF                    MAGISTRATE JUDGE JURISDICTION
                                         SOCIAL SECURITY,                                FOR ALL PURPOSES
                                  8
                                                        Defendant.
                                  9

                                  10            In cases assigned to a district judge, the parties may consent at any time to

                                  11   reassignment of the case to a magistrate judge for all purposes, including entry of final

                                  12   judgment. See Civil L.R. 73-1(b). This option is being made available because the
Northern District of California
 United States District Court




                                  13   magistrate judges in this district have smaller civil dockets and no felony criminal cases

                                  14   and may be able to adjudicate this case more expeditiously than the undersigned district

                                  15   judge.

                                  16            Accordingly, the parties are hereby DIRECTED to file, no later than two weeks

                                  17   after the date on which defendant is served, either a consent or declination to have a

                                  18   magistrate judge conduct all further proceedings in the instant action. Normally the

                                  19   parties would indicate whether they consent to proceed before a magistrate judge in their

                                  20   Joint Case Management Statement filed in connection with the initial case management

                                  21   conference. However, because this case involves a review of an administrative record, a

                                  22   case management conference has not been scheduled. The parties are advised that

                                  23   they may jointly request assignment to a specific magistrate judge. For the parties’

                                  24   convenience, a consent form is attached hereto; forms are also available in the “Forms”

                                  25   section at http://www.cand.uscourts.gov.

                                  26            IT IS SO ORDERED.

                                  27   Dated: May 26, 2020                           /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
                                       Case 4:20-cv-03505-PJH Document 5 Filed 05/26/20 Page 2 of 3




                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                           Case 4:20-cv-03505-PJH Document 5 Filed 05/26/20 Page 3 of 3




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KERRI L JAMES,
                                                                                        Case No. 20-cv-03505-PJH
                                  8                   Plaintiff,

                                  9              v.                                     CONSENT OR DECLINATION TO
                                                                                        MAGISTRATE JUDGE JURISDICTION
                                  10     ANDREW SAUL, COMMISSIONER OF
                                         SOCIAL SECURITY,
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                       INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you
                                  14   (if you are the party) or the party you represent (if you are an attorney in the case)
                                       choose(s) to consent or decline magistrate judge jurisdiction in this matter. Sign this form
                                  15   below your selection.
                                  16      ( ) Consent to Magistrate Judge Jurisdiction
                                  17          In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to
                                       have a United States magistrate judge conduct all further proceedings in this case,
                                  18   including trial and entry of final judgment. I understand that appeal from the judgment
                                       shall be taken directly to the United States Court of Appeals for the Ninth Circuit.
                                  19
                                               OR
                                  20
                                          ( ) Decline Magistrate Judge Jurisdiction
                                  21
                                              In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United
                                  22   States magistrate judge conduct all further proceedings in this case.
                                  23
                                       DATE:   ____________, 20____             NAME:   ________________________________
                                  24
                                                                          COUNSEL FOR
                                  25                                      (OR “PRO SE”):________________________________

                                  26
                                                                                        ________________________________
                                  27                                                               Signature
                                  28
